Exhibit 10.1

 

 

FIRST AMENDMENT

to

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JULY 16, 2015

among

WPX ENERGY, INC.,

as Borrower,

the Lenders party hereto,

CITIBANK, N.A.,

as Exiting Administrative Agent and Exiting Swingline Lender,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Successor Administrative Agent and Successor Swingline Lender

 

 

WELLS FARGO SECURITIES, LLC

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Book Managers

BARCLAYS BANK PLC,

as Syndication Agent

CITIBANK, N.A., J.P. MORGAN SECURITIES LLC,

and

BANK OF AMERICA, N.A.,

as Documentation Agents



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated as of July 16, 2015 is among WPX ENERGY, INC., a Delaware
corporation (the “Borrower”), each of the Lenders party hereto, CITIBANK, N.A.,
as the exiting Administrative Agent (in such capacity, the “Exiting
Administrative Agent”) and exiting Swingline Lender (in such capacity, the
“Exiting Swingline Lender”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Successor Administrative Agent (as defined below) and Successor Swingline Lender
(as defined below).

R E C I T A L S

A. Reference is made to that certain Amended and Restated Credit Agreement dated
as of October 28, 2014 (as amended, amended and restated, restated, modified or
otherwise supplemented prior to the date hereof, the “Credit Agreement”; as
amended by this First Amendment, and as may be further amended, amended and
restated, restated, modified or supplemented, the “Amended Credit Agreement”)
among the Borrower, each of the Lenders party thereto and the Exiting
Administrative Agent, pursuant to which the Lenders have made certain credit and
other financial accommodations available to and on behalf of the Borrower and
its Subsidiaries.

B. The Borrower has requested that the Lenders agree to amend certain provisions
of the Credit Agreement.

C. The Exiting Administrative Agent has agreed to resign as Administrative
Agent, and the Borrower and the Required Lenders have agreed to appoint Wells
Fargo Bank, National Association as successor Administrative Agent (in such
capacity, the “Successor Administrative Agent”).

D. The Exiting Swingline Lender has agreed to assign its rights and obligations
as Swingline Lender to Wells Fargo Bank, National Association as successor
Swingline Lender (in such capacity, the “Successor Swingline Lender”).

E. NOW, THEREFORE, to induce the Exiting Administrative Agent, the Successor
Administrative Agent, the Exiting Swingline Lender, the Successor Swingline
Lender, and the Lenders constituting the Required Lenders to enter into this
First Amendment and in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Amended Credit
Agreement. Unless otherwise indicated, all section references in this First
Amendment refer to sections of the Amended Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Preamble. The first paragraph of the Preamble is hereby
amended by deleting the words “CITIBANK, N.A.” and replacing it with “WELLS
FARGO BANK, NATIONAL ASSOCIATION”.

2.2 Amendments to Various Defined Terms in Section 1.02. Section 1.02 is hereby
amended by deleting and replacing, or adding, as applicable, the following terms
in the appropriate alphabetical order:

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.

“Change in Control” means the occurrence of any Person (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Borrower or of any Subsidiary of the Borrower) or two or more Persons acting in
concert (other than any group of employees of the Borrower or any of its
Subsidiaries) becomes the Beneficial Owner, directly or indirectly, of 50% or
more of the Voting Stock of the Borrower.

“Corporate Rating” means the public corporate credit rating or public corporate
family rating of the Borrower, as applicable; provided that if Moody’s or S&P
shall not have in effect a public corporate credit rating or public corporate
family rating of the Borrower, the “Corporate Rating” shall mean the Index Debt
rating of Moody’s or S&P, as applicable.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of (i) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries for such period in connection with borrowed money or letters of
credit, obligations evidenced by notes, bonds, debentures or similar instruments
(other than surety performance and guaranty bonds), or the deferred purchase
price of assets (which deferred purchase obligation is, individually, in excess
of $100,000,000), in each case, to the extent paid or to be paid in cash and
treated as interest in accordance with GAAP (but excluding, in any event,
(x) transaction costs and any annual administrative or agency fees, (y) fees and
expenses associated with permitted dispositions, acquisitions, investments or
equity issuances (whether or not consummated) and (z) amortization of deferred
financing costs) and (ii) the portion of any payments of the Borrower and its
Subsidiaries with respect to such period under Capital Lease Obligations that is
treated as interest in accordance with GAAP, less (b) cash interest income for
such period; provided that Consolidated Interest Charges shall be calculated on
a pro forma basis acceptable to the Administrative Agent to give effect to any
acquisitions or dispositions (in a single transaction or a series of related
transactions) after the First Amendment Effective Date by the Borrower or any
consolidated Subsidiary of the Borrower of Oil and Gas Properties having an
aggregate fair market value equal to or exceeding $100,000,000, and any related
incurrence or repayment of Indebtedness made, in each case, during the period
beginning on the first day of the relevant four-quarter period and through the
date of calculation as if such acquisition or disposition and any related
incurrence or repayment of Indebtedness had occurred on the first day of such
four-quarter calculation period.

“Downgrade Period” means any period during which the Borrower’s Corporate Rating
is (a) BB- or worse by S&P and Ba3 or worse by Moody’s or (b) B+ or worse by S&P
or B1 or worse by Moody’s.

“First Amendment” means that certain First Amendment to the Credit Agreement
dated as of July 16, 2015 among the Borrower, Citibank, N.A., as the Exiting
Administrative Agent and Exiting Swingline Lender, the Administrative Agent and
the Lenders party thereto.

“First Amendment Effective Date” has the meaning assigned to such term in
Section 4 of the First Amendment.

 

2



--------------------------------------------------------------------------------

“Investment Grade Date” means the first date after the Closing Date on which the
Borrower’s Corporate Rating is (a) BBB- or better by S&P (without negative
outlook or negative watch), or (b) Baa3 or better by Moody’s (without negative
outlook or negative watch), provided that the other of the two Corporate Ratings
is at least BB+ by S&P or Ba1 by Moody’s.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC and Barclays Bank PLC.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association, as its prime rate in effect
at its principal office in San Francisco. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“PV” means the calculation of the net present value of projected future cash
flows from Proved Reserves of the Borrower and its consolidated Subsidiaries
based upon the most recently delivered Reserve Report (using a discount rate of
9% and the arithmetical average of the customary price deck of Wells Fargo
Securities, LLC, Citigroup Global Markets Inc., Bank of America, N.A., Barclays
Bank PLC and J.P. Morgan Securities LLC as of the effective date of such Reserve
Report and giving effect to the Borrower’s hedging arrangements), and using
future capital and lease operating cost assumptions proposed by the Borrower and
reasonably acceptable to the Administrative Agent. For purposes of calculating
the PV, a maximum of 35% of the PV value will be included from Proved Reserves
that are not proved developed producing reserves and no PV value will be
included from reserves located in countries other than the United States and
Canada. If, during any period between the effective dates of the Reserve
Reports, the aggregate value, as set forth in the most recent Reserve Report, of
Oil and Gas Properties disposed of by the Borrower and its consolidated
Subsidiaries shall exceed $200,000,000 in the aggregate, then the PV for such
period shall be reduced from time to time, by an amount equal to the value
assigned such Oil and Gas Properties, in the most recent calculation of the PV
for such period (or if no value was assigned, by an amount agreed to by the
Borrower and Administrative Agent). In the case of a purchase of Proved Reserves
for an aggregate purchase price in excess of $100,000,000 by the Borrower or any
consolidated Subsidiary during such period, at the option the Borrower, the PV
shall be increased by an amount agreed to by the Borrower and the Administrative
Agent. PV shall reflect the deferred revenue with respect to production payments
included in Indebtedness, at a value that is equal to the amount of deferred
revenues so included in Indebtedness.

“Swingline Lender” means Wells Fargo Bank, National Association.

2.3 Amendment to Definition of “Consolidated EBITDAX” in Section 1.02.
Section 1.02 is hereby amended by deleting the proviso at the end of the
definition of “Consolidated EBITDAX” and replacing it with the following
proviso:

“provided, however, that Consolidated EBITDAX shall be calculated on a pro forma
basis acceptable to the Agent to give effect to any acquisitions or dispositions
(in a single transaction or a series of related transactions) after the Closing
Date by the Borrower or any consolidated Subsidiary of the Borrower of Oil and
Gas Properties having an aggregate fair market value equal to or exceeding
$100,000,000 made during the period beginning on the first day of the relevant
four-quarter period and through the date of calculation as if such acquisition
or disposition had occurred on the first day of such four-quarter calculation
period.”

 

3



--------------------------------------------------------------------------------

2.4 Amendments to Various Sections. Each instance of the term “Index Debt” shall
be deleted and replaced by the term “Corporate Rating” in (i) the definition of
“Downgrade Period” in Section 1.02, (ii) Section 5.02(f) and (iii) Schedule 1 to
Exhibit D (Form of Compliance Certificate).

2.5 Amendment to Article V. Article V is hereby amended by adding a new
Section 5.10 as follows:

“Section 5.10. Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to ensure that a Corporate Rating and Index Debt rating is
maintained by each of Moody’s and S&P.”

2.6 Amendment to Section 6.08. Section 6.08 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“Section 6.08. Financial Condition Covenants.

(a) Ratio of PV to Consolidated Indebtedness. During a Downgrade Period, the
Borrower shall not permit the ratio of (i) PV as most recently calculated under
Section 5.01(e) or otherwise adjusted as set forth in the definition of PV to
(ii) Consolidated Indebtedness of the Borrower as of the last day of any fiscal
quarter ending during the period set forth below for which financial statements
have been delivered or were required to be delivered pursuant to Section 5.01,
to be less than the ratio set forth below:

 

on or before December 31, 2016:         1.10 to 1.00 thereafter: 1.50 to 1.00.

provided that such financial covenant in this Section 6.08(a) shall not apply at
any time after the occurrence of the Investment Grade Date. For purposes of this
Section 6.08(a), Hybrid Securities up to an aggregate amount of 15% of the
Borrower’s Consolidated Total Capitalization shall be excluded from Consolidated
Indebtedness.

(b) Ratio of Consolidated Indebtedness to Consolidated Total Capitalization. The
Borrower shall not permit the ratio of (i) Consolidated Indebtedness of the
Borrower as of the last day of any fiscal quarter for which financial statements
have been delivered or were required to be delivered pursuant to Section 5.01 to
(ii) the Consolidated Total Capitalization as of such date to exceed 60%.

(c) Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX. The Borrower
shall not permit the ratio of (i) Consolidated Net Indebtedness of the Borrower
as of the last day of any fiscal quarter ending during the period set forth
below for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01 to (ii) Consolidated EBITDAX of the Borrower
for the period of four fiscal quarters ending on such date (after giving pro
forma effect to any transactions completed in such period as set forth in the
definition of “Consolidated EBITDAX”) during the period set forth below to be
greater than the ratio set forth below:

 

on or before December 31, 2016:         4.50 to 1.00 thereafter: 4.00 to 1.00;

 

4



--------------------------------------------------------------------------------

provided that the financial covenant in this Section 6.08(c) shall not apply at
such times when the Borrower’s Corporate Ratings are equal to, or better than,
Baa3 or BBB- by at least one of S&P and Moody’s and not less than BB+ or Ba1 by
the other such agency.

(d) Ratio of Consolidated EBITDAX to Consolidated Interest Charges. The Borrower
shall not permit the ratio of (i) Consolidated EBITDAX of the Borrower (after
giving pro forma effect to any transactions completed in such period as set
forth in such definition) to (ii) Consolidated Interest Charges, in each case,
for the period of four fiscal quarters ending on the last day of any fiscal
quarter for which financial statements have been delivered or were required to
be delivered pursuant to Section 5.01, to be less than 2.50 to 1.00.”

2.7 Amendments to Sections 8.01 and 8.09. Sections 8.01 and 8.09 are hereby
amended by replacing each reference to the words “Citibank, N.A.” with “Wells
Fargo Bank, National Association.”

2.8 Amendments to Section 9.01.

(a) Section 9.01(a)(ii) is hereby amended by deleting such Section in its
entirety and replacing it with the following:

“(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association,
1525 W WT Harris Blvd., Charlotte, NC 28262 (fax number: 704-715-0017; email
address: agencyservices.requests@wellsfargo.com), Attention: WPX Energy, Inc.
Portfolio Manager.”

(b) Section 9.01(a)(iii) is hereby amended by deleting such Section in its
entirety and replacing it with the following:

“(iii) if to the Swingline Lender, to Wells Fargo Bank, National Association,
1525 W WT Harris Blvd., Charlotte, NC 28262 (fax number: 704-715-0017; email
address: agencyservices.requests@wellsfargo.com), Attention: WPX Energy, Inc.
Portfolio Manager.”

(c) Section 9.01(c) is hereby amended by deleting the word
“oploanswebadmin@citigroup.com” and replacing it with
“agencyservices.requests@wellsfargo.com”.

2.9 Amendments to Exhibits.

(a) The Exhibits to the Credit Agreement are hereby amended by deleting all
references to “Citibank, N.A.” and replacing it with “Wells Fargo Bank, National
Association”.

(b) Exhibits B and E to the Credit Agreement are hereby amended by deleting the
words “2 Penns Way, Suite 200, New Castle, Delaware 19720” and replacing it
with: “1525 W WT Harris Blvd., Charlotte, NC 28262”.

(c) Exhibit D to the Credit Agreement is hereby amended by deleting such Exhibit
in its entirety and replacing it with the Exhibit D attached hereto.

Section 3. Successor Administrative Agent.

3.1 Resignation of Exiting Administrative Agent; Appointment of Successor
Administrative Agent. As of the First Amendment Effective Date:

 

5



--------------------------------------------------------------------------------

(a) the Exiting Administrative Agent hereby gives notice of its resignation as
the Administrative Agent;

(b) each of the Exiting Administrative Agent, the Required Lenders and the
Borrower hereby waives the 30-day notice requirement for such resignation and
agrees that such resignation is effective;

(c) each of the Exiting Administrative Agent and the Required Lenders, with the
consent of the Borrower, hereby appoints Wells Fargo Bank, National Association
as Successor Administrative Agent under the Amended Credit Agreement and other
Loan Documents; and

(d) Wells Fargo Bank, National Association hereby accepts its appointment as
Successor Administrative Agent under the Amended Credit Agreement and the other
Loan Documents.

Each of the parties hereto agrees to execute, deliver and/or file all documents,
agreements, assignments or instruments (including, but not limited to,
affidavits and notices) necessary or advisable to evidence the appointment of
Wells Fargo Bank, National Association as the Successor Administrative Agent.

3.2 Rights, Duties and Obligations. As of the First Amendment Effective Date,
(a) the Successor Administrative Agent is hereby vested with all the rights,
powers, privileges and duties of the Administrative Agent, as described in the
Loan Documents, (b) the Successor Administrative Agent assumes from and after
the First Amendment Effective Date the obligations, responsibilities and duties
of the Administrative Agent, in accordance with the terms of the Loan Documents
and (c) the Exiting Administrative Agent is discharged from all of its duties
and obligations as the Administrative Agent under the Loan Documents. All fees
payable to the Successor Administrative Agent shall be agreed in a separate
agreement between the Borrower and the Successor Administrative Agent. Nothing
in this First Amendment shall be deemed a termination of any provision of any
Loan Document pertaining to Citibank, N.A. in its capacity as Administrative
Agent that expressly survives the Exiting Administrative Agent’s resignation and
such provisions shall continue in effect in accordance with their terms for the
benefit of the Exiting Administrative Agent, its subagents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the Exiting Administrative Agent was acting as Administrative Agent.
The Borrower expressly agrees and acknowledges that the Successor Administrative
Agent is not assuming any liability in its capacity as administrative agent for
the Lenders (i) under or related to the Loan Documents prior to the First
Amendment Effective Date and (ii) for any and all claims under or related to the
Loan Documents that may have arisen or accrued prior to the First Amendment
Effective Date. The Borrower expressly agrees and confirms that the Successor
Administrative Agent’s right to indemnification, as set forth in the Loan
Documents, shall apply with respect to any and all losses, claims, costs and
expenses that the Successor Administrative Agent suffers, incurs or is
threatened with relating to actions taken or omitted by any of the parties to
this First Amendment prior to the First Amendment Effective Date.

Section 4. Conditions Precedent.

This First Amendment shall become effective on the date when each of the
following conditions is satisfied (or waived in accordance with Section 9.03 of
the Credit Agreement) (such date, the “First Amendment Effective Date”):

4.1 The Successor Administrative Agent shall have received from the Borrower,
the Exiting Administrative Agent, the Exiting Swingline Lender, and the Lenders
constituting the Required Lenders either (a) a counterpart of this First
Amendment signed on behalf of such party or (b) written evidence satisfactory to
the Successor Administrative Agent (which may include fax or email pdf
transmission of a

 

6



--------------------------------------------------------------------------------

signed signature page of this First Amendment) that such party has signed a
counterpart of this First Amendment.

4.2 The Exiting Administrative Agent, the Exiting Swingline Lender, the
Successor Administrative Agent, the Successor Swingline Lender, the Joint Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced at least two Business Days prior to the First Amendment
Effective Date (or such later date as the Borrower may reasonably agree),
reimbursement or payment in full of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower under the Amended Credit
Agreement.

4.3 The Successor Administrative Agent shall have received a certificate, dated
the Amendment Effective Date and signed by the President, an Executive Vice
President, a Financial Officer or a Responsible Officer of the Borrower,
confirming compliance with Section 5.2 below.

The Successor Administrative Agent is hereby authorized and directed to notify
the Borrower and Lenders of the Amendment Effective Date and such notice shall
be conclusive and binding upon all parties to the Credit Agreement.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Amended Credit Agreement shall remain in
full force and effect following the effectiveness of this First Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this First Amendment, (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby and (c) represents and warrants to the
Lenders that on and as of the date hereof, and immediately after giving effect
to the terms of this First Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof), other than those
representations and warranties that expressly relate to a specific earlier date,
which shall be true and correct in all material respects as of such earlier date
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof)); and (ii) no Default or Event of Default has
occurred and is continuing.

5.3 Loan Document. This First Amendment is a Loan Document.

5.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

5.5 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE AMENDED CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENT MEMORIALIZING RELATED
FEES EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY

 

7



--------------------------------------------------------------------------------

EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.7 Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[This page intentionally left blank. Signature pages follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER: WPX ENERGY, INC. By:

/s/ Todd Scruggs

Name: Todd Scruggs Title: Treasurer

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

EXITING ADMINISTRATIVE AGENT, EXITING SWINGLINE LENDER AND LENDER:

CITIBANK, N.A.,

as Exiting Administrative Agent, Exiting Swingline Lender and Lender

By:

/s/ Ivan Davey

Name: Ivan Davey Title: Vice President

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

SUCCESSOR ADMINISTRATIVE AGENT, SUCCESSOR SWINGLINE LENDER AND LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Successor Administrative Agent, Successor Swingline Lender and Lender

By:

/s/ Nathan Starr

Name: Nathan Starr Title: Assistant Vice President

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as a Lender

By:

/s/ Ronald E. McKaig

Name: Ronald E. McKaig Title: Managing Director

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

BARCLAYS BANK PLC,

as a Lender

By:

/s/ Christopher Lee

Name: Christopher Lee Title: Vice President

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

J.P. MORGAN CHASE BANK, N.A.,

as a Lender

By:

/s/ Darren Vanek

Name: Darren Vanek Title: Executive Director

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

Toronto Dominion (Texas) LLC,

as a Lender

By:

/s/ Rayan Karim

Name: Rayan Karim Title: Authorized Signatory

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

COMPASS BANK,

as a Lender

By:

/s/ Kathleen J. Bowen

Name: Kathleen J. Bowen Title: Managing Director

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:

/s/ Darrell Stanley

Name: Darrell Stanley Title: Managing Director By:

/s/ Michael Willis

Name: Michael Willis Title: Managing Director

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER: Royal Bank of Canada, as a Lender By:

/s/ Evans Swann, Jr.

Name: Evans Swann, Jr. Title: Authorized Signatory

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER: The Bank of Nova Scotia, as a Lender By:

/s/ Mark Sparrow

Name: Mark Sparrow Title: Director

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER: The Bank of Tokyo Mitsubishi UFJ LTD, as a Lender By:

/s/ Mark Oberreuter

Name: Mark Oberreuter Title: Vice President

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Nicholas T. Hanford

Name: Nicholas T. Hanford Title: Vice President

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

BNP PARIBAS,

as a Lender

By:

/s/ Ann Rhoads

Name: Ann Rhoads Title: Managing Director By:

/s/ Sriram Chandrasekaran

Name: Sriram Chandrasekaran Title: Director

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:

/s/ DeVon J. Lang

Name: DeVon J. Lang Title: Senior Vice President

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:

/s/ Nupur Kumar

Name: Nupur Kumar Title: Authorized Signatory By:

/s/ Karim Rahimtoola

Name: Karim Rahimtoola Title: Authorized Signatory

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

LENDER:

BOKF, NA dba Bank of Oklahoma,

as a Lender

By:

/s/ J. Nick Cooper

Name: J. Nick Cooper Title: Vice President

 

SIGNATURE PAGE – FIRST AMENDMENT

WPX ENERGY, INC.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the                      of WPX
Energy, Inc. (the “Borrower”), and that as such he is authorized to execute this
certificate on behalf of the Borrower. With reference to the Amended and
Restated Credit Agreement dated as of October 28, 2014 (as restated, amended,
amended and restated, restated, modified, supplemented and in effect from time
to time, the “Agreement”), among the Borrower, Citibank, N.A., as Administrative
Agent (the “Agent”), for the lenders (the “Lenders”), which are or become a
party thereto, and such Lenders, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified);

(a) [As of the date hereof, no Default exists and is continuing.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]

(b) Attached hereto as Schedule 1 are the detailed computations necessary to
determine whether the Borrower is in compliance with Sections 6.08 of the
Agreement as of the end of the [fiscal quarter][fiscal year] ending
                    .

EXECUTED AND DELIVERED this      day of             , 20    .

 

WPX ENERGY, INC. By:

 

Name: Title:

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

 

I. Ratio of PV to Consolidated Indebtedness1

 

A. PV $             B. Consolidated Indebtedness2 of the Borrower as of the last
day of the fiscal quarter ended             , 20     $             Ratio of PV
to Consolidated Indebtedness
(Line A to Line B)              to


1.00

Minimum Required [1.10]3


[1.50]4

Compliance [Yes] [No] Not Applicable [Yes] [No]

 

1  Ratio of PV to Consolidated Indebtedness, pursuant to the financial covenant
set forth in Section 6.08(a) of the Credit Agreement, shall apply during a
Downgrade Period, provided that such financial covenant shall not apply at any
time after the occurrence of the Investment Grade Date.

2  Hybrid Securities up to an aggregate amount of 15% of the Borrower’s
Consolidated Total Capitalization shall be excluded from Consolidated
Indebtedness.

3  As of the last day of any fiscal quarter ending on or before December 31,
2016 for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01 of the Credit Agreement.

4  As of the last day of any fiscal quarter ending after December 31, 2016 for
which financial statements have been delivered or were required to be delivered
pursuant to Section 5.01 of the Credit Agreement.

 

Schedule 2.01



--------------------------------------------------------------------------------

II. Ratio of Consolidated Indebtedness to Consolidated Total Capitalization

 

A. Consolidated Indebtedness of the Borrower as of the last day of the fiscal
quarter ended             , 20     $             B. Consolidated Total
Capitalization of the Borrower as of such date in clause II(A) above
$             Ratio of Consolidated Indebtedness to Consolidated Total
Capitalization
(Line A divided by Line B)     % Maximum Allowed 60% Compliance [Yes] [No]

 

Schedule 2.01



--------------------------------------------------------------------------------

III. Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX5

 

A. Consolidated Net Indebtedness of the Borrower $             B. Consolidated
EBITDAX of the Borrower for the four fiscal quarters ended             , 20    ,
calculated according to the following table:6 $             (1) consolidated net
income for the four fiscal quarters ended             , 20     $             (2)
plus without duplication and to the extent deducted in the calculation of
consolidated net income: i. taxes imposed on or measured by income and franchise
taxes paid or accrued $             ii. consolidated interest expense
$             iii. amortization, depletion and depreciation expense
$             iv. any non-cash losses or charges on any Hedging Agreement
resulting from the requirements of FASB ASC 815 $             v. oil and gas
exploration expenses (including all drilling, completion, geological and
geophysical costs) for such period $             vi. losses from sales or other
dispositions of assets (other than Hydrocarbons produced in the ordinary course
of business) and other extraordinary or non-recurring losses $             vii.
other non-cash charges for such period ((i) including non-cash accretion of
asset retirement obligations in accordance with FASB ASC 410, Accounting for
Asset Retirement and Environmental Obligations and (ii) including non-cash
deferred stock compensation expenses, but (iii) excluding accruals for cash
expenses in the ordinary course of business) $             viii. any net equity
losses of the Borrower and its consolidated Subsidiaries attributable to Equity
Interests held by the Borrower and its consolidated Subsidiaries in Persons that
are not consolidated Subsidiaries $             ix. the amount of cash
distributions actually received during such period by the Borrower and its
consolidated Subsidiaries (a) in respect of incentive distribution rights or
other Equity Interests held in entities that are not consolidated Subsidiaries
and (b) from International Subsidiaries $             (3) minus without
duplication and to the extent included in the calculation of consolidated net
income: i. any non-cash gains on any Hedging Agreements resulting from the
requirements of FASB ASC 815 for that period $             ii. extraordinary or
non-recurring gains $             iii. gains from sales or other dispositions of
assets (other than Hydrocarbons $            

 

5  Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX shall not
apply at such times when the Borrower’s Index Debt ratings are equal to, or
better than, Baa3 or BBB- by at least one of S&P and Moody’s and not less than
BB+ or Ba1 by the other such agency.

6  Consolidated EBITDAX shall be calculated on a pro forma basis acceptable to
the Agent to give effect to any acquisitions or dispositions (in a single
transaction or a series of related transactions) after the Closing Date by the
Borrower or any consolidated Subsidiary of the Borrower of Oil and Gas
Properties having an aggregate fair market value equal to or exceeding
$100,000,000 made during the period beginning on the first day of the relevant
four-quarter period and through the date of calculation as if such acquisition
or disposition had occurred on the first day of such four-quarter calculation
period.

 

Schedule 2.01



--------------------------------------------------------------------------------

produced in the ordinary course of business) iv. other non-cash gains increasing
consolidated net income for such period (excluding accruals for cash revenues in
the ordinary course of business) $             v. any net equity earnings of the
Borrower and its consolidated Subsidiaries attributable to Equity Interests held
by the Borrower and its consolidated Subsidiaries in Persons that are not
consolidated Subsidiaries $             Ratio of Consolidated Net Indebtedness
to Consolidated EBITDAX
(Line A to Line B)              to              Maximum Allowed [4.50 to 1.00]7


[4.00 to 1.00]8

Compliance [Yes] [No] Not Applicable [Yes] [No]

 

7  As of the last day of any fiscal quarter ending on or before December 31,
2016 for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01 of the Credit Agreement, for the four full
fiscal quarters ending on such date.

8  As of the last day of any fiscal quarter ending after December 31, 2016 for
which financial statements have been delivered or were required to be delivered
pursuant to Section 5.01 of the Credit Agreement, for the four full fiscal
quarters ending on such date.

 

Schedule 2.01



--------------------------------------------------------------------------------

IV. Ratio of Consolidated EBITDAX to Consolidated Interest Charges

 

A. Consolidated EBITDAX of the Borrower as of the last day of the fiscal quarter
ended             , 20     calculated according to the following table:9
$             (1) consolidated net income for the four fiscal quarters ended
            , 20     $             (2) plus without duplication and to the
extent deducted in the calculation of consolidated net income: i. taxes imposed
on or measured by income and franchise taxes paid or accrued $             ii.
consolidated interest expense $             iii. amortization, depletion and
depreciation expense $             iv. any non-cash losses or charges on any
Hedging Agreement resulting from the requirements of FASB ASC 815 $            
v. oil and gas exploration expenses (including all drilling, completion,
geological and geophysical costs) for such period $             vi. losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses
$             vii. other non-cash charges for such period ((i) including
non-cash accretion of asset retirement obligations in accordance with FASB ASC
410, Accounting for Asset Retirement and Environmental Obligations and (ii)
including non-cash deferred stock compensation expenses, but (iii) excluding
accruals for cash expenses in the ordinary course of business) $            
viii. any net equity losses of the Borrower and its consolidated Subsidiaries
attributable to Equity Interests held by the Borrower and its consolidated
Subsidiaries in Persons that are not consolidated Subsidiaries $             ix.
the amount of cash distributions actually received during such period by the
Borrower and its consolidated Subsidiaries (a) in respect of incentive
distribution rights or other Equity Interests held in entities that are not
consolidated Subsidiaries and (b) from International Subsidiaries $            
(3) minus without duplication and to the extent included in the calculation of
consolidated net income: i. any non-cash gains on any Hedging Agreements
resulting from the requirements of FASB ASC 815 for that period $            
ii. extraordinary or non-recurring gains $             iii. gains from sales or
other dispositions of assets (other than Hydrocarbons produced in the ordinary
course of business) $             iv. other non-cash gains increasing
consolidated net income for such period (excluding accruals for cash revenues in
the ordinary course of business) $             v. any net equity earnings of the
Borrower and its consolidated Subsidiaries attributable to Equity Interests held
by the Borrower and its consolidated $            

 

9  Consolidated EBITDAX shall be calculated on a pro forma basis acceptable to
the Agent to give effect to any acquisitions or dispositions (in a single
transaction or a series of related transactions) after the Closing Date by the
Borrower or any consolidated Subsidiary of the Borrower of Oil and Gas
Properties having an aggregate fair market value equal to or exceeding
$100,000,000 made during the period beginning on the first day of the relevant
four-quarter period and through the date of calculation as if such acquisition
or disposition had occurred on the first day of such four-quarter calculation
period.

 

Schedule 2.01



--------------------------------------------------------------------------------

Subsidiaries in Persons that are not consolidated Subsidiaries B. Consolidated
Interest Charges of the Borrower as of such date in clause IV(A) above
calculated according to the following table:10 $             (1) the sum of: i.
all interest, premium payments, debt discount, fees, charges and related
expenses of the Borrower and its Subsidiaries for such period in connection with
borrowed money or letters of credit, obligations evidenced by notes, bonds,
debentures or similar instruments (other than surety performance and guaranty
bonds), or the deferred purchase price of assets (which deferred purchase
obligation is, individually, in excess of $100,000,000), in each case, to the
extent paid or to be paid in cash and treated as interest in accordance with
GAAP (but excluding, in any event, (x) transaction costs and any annual
administrative or agency fees, (y) fees and expenses associated with permitted
dispositions, acquisitions, investments or equity issuances (whether or not
consummated) and (z) amortization of deferred financing costs) $             ii.
the portion of any payments of the Borrower and its Subsidiaries with respect to
such period under Capital Lease Obligations that is treated as interest in
accordance with GAAP $             (2) less cash interest income for such period
$             Ratio of Consolidated EBITDAX to Consolidated Interest Charges
(Line A to Line B)              to              Minimum Required 2.50 to 1.00
Compliance [Yes] [No]

 

10  Consolidated Interest Charges shall be calculated on a pro forma basis
acceptable to the Administrative Agent to give effect to any acquisitions or
dispositions (in a single transaction or a series of related transactions) after
the First Amendment Effective Date by the Borrower or any consolidated
Subsidiary of the Borrower of Oil and Gas Properties having an aggregate fair
market value equal to or exceeding $100,000,000, and any related incurrence or
repayment of Indebtedness made, in each case, during the period beginning on the
first day of the relevant four-quarter period and through the date of
calculation as if such acquisition or disposition and any related incurrence or
repayment of Indebtedness had occurred on the first day of such four-quarter
calculation period.

 

Schedule 2.01